Citation Nr: 1409637	
Decision Date: 03/06/14    Archive Date: 03/18/14

DOCKET NO.  10-23 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability.

2.  Entitlement to service connection for a bilateral wrist disability.

3.  Entitlement to service connection for a heart disability.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for cold injury residuals.

6.  Entitlement to service connection for jaw injury residuals.

7.  Entitlement to service connection for glaucoma.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

L. M. Barnard, Senior Counsel


INTRODUCTION

The Veteran served on active duty from February 1953 to December 1954.

This appeal arose before the Board of Veterans' Appeals (Board) from a February 2009 rating decision of the St. Petersburg, Florida Department of Veterans Affairs (VA), Regional Office (RO), which denied entitlement to the above-noted claims.  

In November 2012, the Veteran and his wife presented testimony at a Travel Board hearing before the undersigned.  A transcript of this hearing has been included in the claims folder.

In February 2013, this case was remanded by the Board for further development.  It has been returned to the Board for further appellate consideration.

This appeal was processed using the Virtual VA claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

FINDINGS OF FACT

1.  A bilateral knee disability, diagnosed as osteoarthritis, status post total knee replacements, is not related to any event of service, nor were any degenerative changes present to a compensable degree within one year of his separation from service.

2.  A bilateral wrist disability is not related to any event of service, nor were any degenerative changes present to a compensable degree within one year of his separation from service.

3.  A heart disability, diagnosed as coronary artery disease, is not related to any event of service, nor was any cardiovascular disease present to a compensable degree within one year of his separation from service.

4.  Hypertension is not related to any event of service, nor was hypertension present to a compensable degree within one year of his separation from service.

5.  The Veteran does not have any cold injury residuals that have been related to his period of service.

6.  The Veteran does not have any jaw injury residuals that have been related to his period of service.

7.  The Veteran's diagnosed glaucoma has not been related to any event of service.


CONCLUSIONS OF LAW

1.  A bilateral knee disability, diagnosed as osteoarthritis, status post total knee replacements, was not incurred in or aggravated by service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1111, 1112, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (a) (2013).

2.  A bilateral wrist disability was not incurred in or aggravated by service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1111, 1112, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (a) (2013).

3.  Cardiovascular disease was not incurred in or aggravated by service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1111, 1112, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (a) (2013).

4.  Hypertension was not incurred in or aggravated by service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1111, 1112, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (a) (2013).

5.  Cold injury residuals were not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1111, 1112, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303(b), 3.304 (a) (2013).

6.  Jaw injury residuals were not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1111, 1112, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303(b), 3.304 (a) (2013).

7.  Glaucoma was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1111, 1112, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303(b), 3.304 (a) (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The notice requirements were met in this case by letters sent to the Veteran in October 2008, May 2009, and March 2013.  This correspondence advised the Veteran of the information necessary to substantiate his claims and of his and VA's respective obligations for obtaining specified types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  It also advised the Veteran of how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case.

The Board also concludes VA's duty to assist has been satisfied. The Board notes that the Veteran's service treatment records are unavailable, having been destroyed in the 1973 fire at the National Personnel Records Center (NPRC).  Because of this, the RO attempted twice to obtain any relevant Surgeon General Office records, as well as any pertinent sick and morning reports.  It was determined that these records were also unavailable.  The Veteran's pertinent VA treatment records are in the file.  The VA has also obtained private treatment records and associated them with the claims file.  As such, the Board finds the duty to assist with obtaining medical records has been satisfied.      

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The Board notes that the Veteran was afforded VA examinations in November and December 2013 and January 2014.  See 38 C.F.R. § 3.159(c)(4).  These opinions were rendered by medical professionals following a thorough examination and interview of the appellant and review of the claims file.  These examiners obtained an accurate history and listened to the appellant's assertions.  The examiners laid a factual foundation and reasoned basis for the conclusions that were reached.  Therefore, the Board finds that the examinations are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


STEGALL CONSIDERATIONS

The Board is obligated by law to ensure that the RO complies with its directives.  "[A] remand by....the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders."  In other words, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

This case was remanded by the Board for additional evidentiary development in February 2013.  The Veteran was asked to provide additional information about treatment from several private physicians, dating back to 1962.  A letter was sent to the Veteran requesting information concerning this treatment in March 2013.  On April 8, 2013, he sent the RO correspondence in which he indicated that he had tried to obtain this information in the past; he indicated that it was VA's responsibility to investigate his claim.  The Board notes, while VA does have a duty to assist, it is ultimately the Veteran's responsibility to provide evidence, particularly private treatment records, in support of his claim.  If a Veteran provides specific enough information for VA to obtain private records, VA will so obtain them.  However, the Veteran did not cooperate in the efforts to obtain these records.  The duty to assist is not a "one-way street."  See Wood v. Derwinski, 1 Vet. App. 190, 1993 (1990) (holding the duty to assist is not a one-way street and that, if a veteran desires help with a claim, s/he must cooperate with VA's efforts to assist her/him).  Fortunately, the evidence of record does contain many records from the Veteran's various treating physicians.  

The remand had also instructed that the RO make efforts to obtain VA treatment records from the Gainesville and Orlando VA Medical Centers.  These records have been associated with the Veteran's Virtual VA folder.  The Veteran was also to be examined by VA; these examinations were conducted in November and December 2013 and in January 2014.

Therefore, based on the above, the Board finds that the RO has substantially complied with the remand's instructions and that adjudication of the merits of the Veteran's claims may proceed.




APPLICABLE LAWS AND REGULATIONS

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1) (2013).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2) (2013).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38  C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder on a direct basis, generally there must be probative evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

For certain chronic disorders, including arthritis, hypertension, and cardiovascular disease, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309, (2013).


FACTUAL BACKGROUND AND ANALYSIS

Service treatment records

Significantly, the Veteran's service treatment records are unavailable, having been destroyed in the 1973 fire at the NPRC. There are also no pertinent Surgeon General Office (SGO) records, nor are there any sick/morning reports available.  There are also no dental records available.

Bilateral knee disability

The Veteran contends that he injured his knees when, in order to avoid injury from detonations to build trenches and/or patrol posts, he jumped over a mound of dirt or small hill, landing on his knees.  He asserts that he was seen at the time of the injury and that only cuts and bruises were noted; he stated that he was told that he had not fractured his knees.  He was subsequently returned to full duty.  He indicated that he first sought treatment for knee complaints in the 1970's.  Osteoarthritis was ultimately diagnosed, with subsequent total knee replacements.  He believes that his arthritis was caused by the fall in service.

The paper claims folder and the Veteran's Virtual VA folder contain both VA and non-VA treatment records.  The earliest records referring to knee complaints are dated in 1994, 40 years after his separation from service.  These records reflect treatment for osteoarthritis of both knees.  He subsequently had bilateral knee replacements.  None of these records addressed the etiology or date of onset of the osteoarthritis.

The Veteran was afforded an extensive VA examination in November 2013.  The examiner reviewed the claims folder and interviewed and examined the Veteran.  The examiner diagnosed degenerative osteoarthritis.  The examiner concluded that it was less likely than not (less than a 50/50 probability) that it was caused by or the result of the injury in service.  It was stated that 

Although the veteran's service treatment for is unavailable, it is unlikely that jumping or falling into a trench during active military resulting in injuries that did not require extensive treatment (per the veteran, "I was treated for cuts and bruises and they did x-rays, and they told me nothing was broken, so I went back to full duty") would manifest as bilateral degenerative osteoarthritis  requiring total knee replacement approximately 4 decades after separation from the military.

The knee is the joint most commonly affected by degenerative arthritis.  The main factor in its development is the aging process (Mercier, L. 2008, Practical Orthopedics, 6th ed. pg. 233).  Because of the unavailability of the veteran's service treatment records it is impossible to be anymore certain of his treatment during active military service.  This opinion is based on the veteran's own recollection of the injuries and treatment.

After a careful review of the evidence of record, it is found that entitlement to service connection for a bilateral knee disability has not been established.  There are no service treatment records available; however, the Veteran has testified that he had fallen on his knees in service.  The Board finds that this statement is credible; therefore, the evidence supports a finding of an injury in service.  The post-service treatment records also note a diagnosis of bilateral degenerative osteoarthritis that ultimately led to bilateral knee replacements; thus, the requirement of the presence of a current disability has also been established.  However, there is no indication that this arthritic condition was present to a compensable degree within one year of his separation from service.  In fact, the earliest notation in the record dates from 1994.  Therefore, service connection on a presumptive basis has not been demonstrated.  See 38 C.F.R. § 3.309.  The question in this case is whether there is an etiological, or causal, relationship between the fall in service and the later development of osteoarthritis.  The November 2013 VA examination ruled out such an etiological relationship.  It was found that it was unlikely that the Veteran's injury, which he himself had indicated was minor (cuts and bruises) would have resulted in the development of osteoarthritis some 40 years later.  The Board notes that the passage of time can be taken into consideration in determining whether a chronic disability developed as a result of an injury sustained in service.  See Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) (noting that it was proper to consider the veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition now raised).  In fact, it was noted that arthritis in the knees is very common and is the result of the aging process.  The Veteran has not presented any evidence that would tend to contradict this opinion.  

Significantly, there is no evidence of record, other than the Veteran's statements, that his current knee complaints are related to his period of service.  There is no competent opinion of record that provides for such a relationship.  The Board points out that, although a lay person is competent to testify as to observable symptoms, see Falzone v. Brown, 8 Vet. App. 398, 403 (1995), a layperson is not, however, competent to provide evidence that the observable symptoms are manifestations of chronic pathology or a diagnosed disability, unless such a relationship is one to which a lay person's observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  There is no indication in the record that the Veteran is competent to render a medical opinion as to the cause or diagnosis of his knee complaints.  In this case, the Board has determined that the medical evidence is more probative of the issue, and that it outweighs the lay statements.  Accordingly, the Veteran's claim must be denied.  

In reaching this decision, the Board has considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


Bilateral wrist disability

The Veteran contends that he injured his wrists when, in order to avoid injury from detonations to build trenches and/or patrol posts, he jumped over a mound of dirt or small hill, landing on his wrists.

The paper claims folder and the Veteran's Virtual VA folder contain both VA and non-VA treatment records.  A June 2001 VA treatment note referred to the Veteran's reported history of fracturing his wrists in 1996.

The Veteran was afforded an extensive VA examination in November 2013.  The examiner reviewed the claims folder and interviewed and examined the Veteran.  The Veteran had undergone fusions of both wrist joints, although he stated that he could not recall when or where these surgeries were performed.  There were no operative reports of record, although the Veteran thought it might have been done in 1994.  The examiner stated as follows:

History of bilateral wrist surgery, etiology unknown, current degenerative osteoarthritis.  I CANNOT RESOLVE THIS ISSUE WITHOUT RESORT TO MERE SPECULATION.....No service treatment records are available.  Non-VA medical records are essentially silent for the veteran's wrist surgeries. VA medical records are similarly vague regarding the veteran's wrist surgeries.  It is impossible to determine with any degree of certainty when the veteran had wrist surgery or what the etiology resulting in those surgeries was without medical records.

After a careful review of the evidence of record, it is found that entitlement to service connection for bilateral wrist arthritis is not warranted.  Although the Veteran's service treatment records are unavailable, he has consistently testified that he injured his wrists in a fall into a trench in service.  The Board finds these statements to be credible and concedes that the Veteran sustained an injury to the wrists in service.  Following service, he was found to have degenerative osteoarthritis of the wrists; therefore, a current disability does exist.  However, since there is no evidence that he had degenerative arthritis of the wrists to a compensable degree within one year of his separation from service, service connection on a presumptive basis cannot be awarded, pursuant to 38 C.F.R. § 3.309.  In fact, the first notation concerning arthritis was not made until the 1990's, some 40 years after his release from active duty.  As a consequence, the question in this case is whether there is an etiological relationship between the currently diagnosed arthritis and the fall in service.  Unfortunately, the VA examiner in November 2013 could not find that such a causal relationship existed, particularly in the absence of any pertinent medical records, and given that the arthritis was not present until approximately 40 years after service.  The passage of time can be taken into consideration in determining whether a chronic disability developed as a result of an injury sustained in service.  See Maxson, supra.  The Veteran has not presented any evidence that would tend to refute this opinion.

Significantly, there is no evidence of record, other than the Veteran's statements, that his current wrist complaints are related to his period of service.  There is no competent opinion of record that provides for such a relationship.  The Board points out that, although a lay person is competent to testify as to observable symptoms, see Falzone v. Brown, 8 Vet. App. 398, 403 (1995), a layperson is not, however, competent to provide evidence that the observable symptoms are manifestations of chronic pathology or a diagnosed disability, unless such a relationship is one to which a lay person's observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  There is no indication in the record that the Veteran is competent to render a medical opinion as to the cause or diagnosis of his wrist complaints.  In this case, the Board has determined that the medical evidence is more probative of the issue, and that it outweighs the lay statements.  Accordingly, the Veteran's claim must be denied.  

In reaching this decision, the Board has considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


Heart disorder and hypertension

The Veteran contended that during basic training, he would over-do the exercises, which he described as an attempt to "show off."  However, once, on his return to his barracks, he passed out.  He was taken to the base hospital where he was checked out and told that it was due to over-exertion.  He indicated that he was first treated for a valve problem in 1993 or 1994; he now has a pacemaker and has also been diagnosed with coronary artery disease for which he has undergone a four vessel coronary bypass graft.  As far as his hypertension is concerned, he indicated that he first began to have issues with high blood pressure in 1954.  He was given medication at that time, but he could not recall the name of the medication.  He currently takes anti-hypertensive medications.

The available treatment records indicate that he was first hospitalized with cardiac issues in April 1994; he underwent a four vessel bypass graft for coronary artery disease in August 1994.  He did well until approximately 2006, when he had an angioplasty with the placement of two stents.  In 2007, he underwent aortic valve replacement and the insertion of a pacemaker.  His blood pressure was noted to be elevated in 2001.  In 2013, he was noted to have hypertension as well as congestive heart failure and ischemic heart disease.

The Veteran was afforded a VA examination in November 2013.  The examiner reviewed the entire claims folder and interviewed and examined the Veteran.  While he asserted that he had hypertension in service, the examiner noted that the service treatment records were unavailable.  After the examination, he was diagnosed with essential hypertension.  The examiner than opined that it was less likely than not that the hypertension was related to the Veteran's period of service.  The examiner stated that

Per the veteran's statement during his initial history and physical to establish as a patient with VA, and several hospital admissions between 2001 and 2013, the veteran repeatedly gave a history of hypertension dating back to 1994.  Unable to verify any diagnosis of essential hypertension prior to 1994 due to lack of records.

The examiner also diagnosed the Veteran with coronary artery disease.  It was then opined that

Coronary artery disease IS LESS LIKELY AS NOT (LESS THAN 50/50 PROBABILITY) CAUSED BY OR A RESULT OF Military service....Per the veteran's self-reported history at the time of establishing as OP within the VA medical system, and the veteran's self-reported cardiac history of several admissions outside the VA medical system between 2001 and 2013, there is general consistency between history as provided by the veteran in that time period, specifically....

The examiner then referred to the various admissions that dated his cardiac condition back to 1994, at the earliest.  The examiner then stated that "[p]er the veteran's statements, there is a significant silent interval between his separation from the military and seeking care for cardiovascular diseases.  Unable to verify a diagnosis of or treatment for cardiovascular disease prior to 1994 per the c-file."

After a careful review of the evidence of record, it is found that entitlement to service connection for hypertension and cardiovascular disease is not warranted.  Although the Veteran's service treatment records are unavailable, he has consistently testified that he was first treated for hypertension in 1954 and that he had passed out for over-exertion in basic training (although no heart condition was found).  He has been diagnosed with both hypertension and cardiovascular disease; therefore, the existence of a current disability has been established.  However, as noted by the 2013 VA examiner, the Veteran, as part of establishing his care with VA, has consistently reported that he was initially found to have hypertension and cardiovascular diseases in 1994, some 40 years following his separation from service.  Based on this consistent self-report, and taking into consideration the lack of service treatment records, the 2013 VA examiner was unable to provide a link between the hypertension and cardiovascular disease present since 1994 and the Veteran's remote period of service.  The passage of time can be taken into consideration in determining whether a chronic disability developed as a result of an injury sustained in service.  See Maxson, supra.  The Veteran has not presented any evidence that would tend to contradict this opinion.

There is also no evidence that the Veteran had either hypertension or cardiovascular disease to a compensable degree within one year of his separation from service; as a consequence, service connection on a presumptive basis cannot be awarded, pursuant to 38 C.F.R. § 3.309.  In fact, the first notation concerning these disorders was not made until the 1990's, some 40 years after his release from active duty.  

Significantly, there is no evidence of record, other than the Veteran's statements, that his current hypertension and cardiovascular disease are related to his period of service.  There is no competent opinion of record that provides for such a relationship.  The Board points out that, although a lay person is competent to testify as to observable symptoms, see Falzone v. Brown, 8 Vet. App. 398, 403 (1995), a layperson is not, however, competent to provide evidence that the observable symptoms are manifestations of chronic pathology or a diagnosed disability, unless such a relationship is one to which a lay person's observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  There is no indication in the record that the Veteran is competent to render a medical opinion as to the cause or diagnosis of his hypertension and cardiovascular disease.  In this case, the Board has determined that the medical evidence is more probative of the issue, and that it outweighs the lay statements.  Accordingly, the Veteran's claim must be denied.  

In reaching this decision, the Board has considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Cold injury residuals

The Veteran has contended that he was exposed to extremely cold temperatures while having to stand guard duty in Korea.  He was not provided with thermal boots.  He reported that his feet had swollen and turned a light purple color, which was particularly bad in the toes.  He stated that they were not allowed to go inside to warm up while performing guard duty and they that they were usually outside for about six hours at a time.

A review of the available treatment records, to include those contained in the Veteran's Virtual VA folder, make no references to any complaints of or treatment for cold injury residuals.

Despite the lack of any treatment for cold injury residuals, the Veteran was afforded a VA examination in November 2013.  The examiner reviewed the claims folder, and interviewed and examined the Veteran.  The Veteran indicated that he had served in Korea from February 1953 to March 1955.  He had reportedly walked guard duty without thermal boots.  He complained of a slight loss of sensation in the area of the left great toe.  The examination found that his pedal pulses were faint but intact and that the capillary refill in both feet was less than two seconds.  The skin of his feet was warm and dry.  No diagnosis of cold injury residuals was made.  The examiner then indicated that he could not resolve the question of onset without the resort to mere speculation.  It was stated that

No service treatment records are available for this veteran.  There is no objective evidence of chronic disability with regard to cold injury, either within or outside the VA medical system, but it is impossible to determine with any degree of certainty what events may have transpired during active military service without medical records.

After a careful review of the evidence of record, it is found that entitlement to service connection for cold injury residuals has not been established.  The Veteran has stated that he had a cold injury to his feet while standing guard during his deployment to Korea.  These statements are consistent with the rigors of the Veteran's service and the Board finds them to be credible.  Therefore, the Board will concede the presence of an injury in service.  However, following a thorough VA examination, the examiner was unable to diagnose any chronic disability resulting from such an injury.  As a consequence, the Board cannot find that a current disability exists.  Because entitlement to service connection requires the presence of a current disability, the Board finds that service connection for cold injury residuals has not been established.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992) (indicating that service connection presupposes a current diagnosis of the condition claimed).  

There is no evidence of record, other than the Veteran's statements, that he currently suffers from any cold injury residuals that could be related to his period of service.  The Board points out that, although a lay person is competent to testify as to observable symptoms, see Falzone v. Brown, 8 Vet. App. 398, 403 (1995), a layperson is not, however, competent to provide evidence that the observable symptoms are manifestations of chronic pathology or a diagnosed disability, unless such a relationship is one to which a lay person's observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  There is no indication in the record that the Veteran is competent to render a medical opinion as to the cause or existence of any cold injury residuals.  In this case, the Board has determined that the medical evidence is more probative of the issue, and that it outweighs the lay statements.  Accordingly, the Veteran's claim must be denied.  

In reaching this decision, the Board has considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Right upper jaw injury residuals

The Veteran stated that during bayonet training at Fort Rucker, his opponent had become over-zealous, hitting him in the jaw with the rifle butt, chipping his front tooth.  He stated that his jaw was bruised.  He said that went to the dentist following the injury; while he could not recall whether any x-rays were taken he recalled being told that there was nothing wrong and that he could return to full duty.  He admitted that no one had ever told him that his jaw had been fractured.  He also stated that he had been told in 1962 that his jaw was normal.  After service, he had to get a full denture because he was told that his jaw was not strong enough for implants.

The Veteran's VA and private medical records make no reference to any jaw injury residuals.  

The Veteran was afforded a VA examination in January 2014.  The examiner reviewed the claims folder, and interviewed and examined the Veteran.  The examiner referred to the Veteran's statement that he had chipped one front tooth in 1953.  He had received dentures approximately 60 years after service.  The diagnosis noted that he was fully edentulous maxillary and partially edentulous mandible.  The examiner stated "[w]ith regard to statement, there no residuals of injury to veteran's jaw while in military service.  His current dental condition is not a result of nor was it caused and it is not a residual of an injury received in 1953 while he was in the military."

After a careful review of the evidence of record, it is found that entitlement to service connection for the residuals of an injury to the jaw is not warranted.  The Board notes the Veteran's credible statements that he was struck on the jaw with a rifle butt during bayonet training, suffering a chipped front tooth; therefore, the Board will concede that the Veteran sustained an injury to the jaw during service.  The Veteran also now has both full upper and partial lower dentures.  Thus, there appears to be a current disability.  The question is whether the replacement of his teeth with dentures is etiologically related to the injury sustained in service.  After reviewing the claims folder, the Board cannot find that such a relationship exists.  The VA examiner stated that, while the service treatment records were unavailable for review, there was no causal relationship between the apparently minor injury sustained (a bruise to the jaw and one chipped tooth, as reported by the Veteran) and his current dental condition.  In fact, the Veteran had not received his dentures until some 60 years after his discharge from service.  Such a long period of silence after service argues against a finding that the minor injury in service resulted in the need for dentures.  The passage of time can be taken into consideration in determining whether a chronic disability developed as a result of an injury sustained in service.  See Maxson, supra.  Significantly, there is no opinion contrary to that offered by the VA examiner.  Therefore, service connection cannot be awarded.

There is no evidence of record, other than the Veteran's statements, that he currently suffers from any jaw injury residuals that could be related to his period of service.  The Board points out that, although a lay person is competent to testify as to observable symptoms, see Falzone v. Brown, 8 Vet. App. 398, 403 (1995), a layperson is not, however, competent to provide evidence that the observable symptoms are manifestations of chronic pathology or a diagnosed disability, unless such a relationship is one to which a lay person's observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  There is no indication in the record that the Veteran is competent to render a medical opinion as to the cause or existence of any jaw injury residuals.  In this case, the Board has determined that the medical evidence is more probative of the issue, and that it outweighs the lay statements.  Accordingly, the Veteran's claim must be denied.  

In reaching this decision, the Board has considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Glaucoma

The Veteran has contended that he was struck in the eye during basic training.  He has expressed his belief that this injury was the cause of his later diagnosed glaucoma.

The claims folder includes a June 2002 private treatment record in which the Veteran complained of double vision.  He also described feeling lightheaded.  He gave no history of visual disturbances and noted that at the time of the examination, it was completely resolved.  There was no history of glaucoma or other ocular abnormalities.  A head CT scan revealed decreased density in the periventricular white matter, which likely represented small vessel ischemic changes.  The diagnosis was transient ischemic changes; no eye disorders were found.

VA records contained in the Veteran Virtual VA folder indicate a 2013 diagnosis of glaucoma.  No etiology for this condition was noted.

VA examined the Veteran in December 2013.  The claims folder was reviewed, and the Veteran was interviewed and examined.  He provided a vague ocular history.  He was noted to carry a diagnosis of primary open angle glaucoma since the 1980's.  He had described an undetermined injury to the right eye with treatment at the time, but without any recalled sequelae while in service.  He had also been treated for macular degeneration.  No etiology opinion was provided.

In January 2014, an Independent Medical Records review was conducted.  After a thorough review of the claims folder, it was opined that the Veteran's primary open angle glaucoma was less than likely caused by inservice injury.  He was diagnosed with bilateral glaucoma; pseudophakia bilateral; and age-related macular degeneration.  A private doctor had noted in 2008 that the Veteran had had glaucoma since the 1980's.  A medical treatise was cited in which it was noted that trauma to the eye can cause acute angle closure glaucoma.  The examiner stated "[t]he veteran has open angle not closed angle glaucoma and did not develop glaucoma acutely after being struck with the rifle butt.  Even by Veteran's history, it developed approximately 30 years after his military service in Korea."

After a careful review of the entire claims folder, it is found that entitlement to service connection for primary open angle glaucoma has not been demonstrated.  The Board finds the Veteran's statement concerning being struck in the right eye during basic training to be credible and consistent with his service.  Therefore, the Board will concede the existence of an injury in service.  There is also evidence of a current disability, that is, primary open angle glaucoma.  The question is whether there is an etiological relationship between the Veteran's inservice injury and his diagnosed primary open angle glaucoma.  Unfortunately, such a relationship has not been demonstrated in this case.  The 2014 examiner's opinion clearly indicated that primary open angle glaucoma is not caused by trauma; rather, trauma can cause acute closed angle glaucoma, from which the Veteran does not suffer.  Moreover, his glaucoma was not diagnosed until, at the earliest, the 1980's.  The passage of time can be taken into consideration in determining whether a chronic disability developed as a result of an injury sustained in service.  See Maxson, supra.  Significantly, there is no opinion contrary to that offered by the VA examiner.  Therefore, service connection cannot be awarded.

There is no evidence of record, other than the Veteran's statements, that his diagnosed glaucoma is related to his period of service.  The Board points out that, although a lay person is competent to testify as to observable symptoms, see Falzone v. Brown, 8 Vet. App. 398, 403 (1995), a layperson is not, however, competent to provide evidence that the observable symptoms are manifestations of chronic pathology or a diagnosed disability, unless such a relationship is one to which a lay person's observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  There is no indication in the record that the Veteran is competent to render a medical opinion as to the cause or existence of glaucoma.  In this case, the Board has determined that the medical evidence is more probative of the issue, and that it outweighs the lay statements.  Accordingly, the Veteran's claim must be denied.  

In reaching this decision, the Board has considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a bilateral knee disability is denied.

Entitlement to service connection for a bilateral wrist disability is denied.

Entitlement to service connection for a heart disability is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for cold injury residuals is denied.

Entitlement to service connection for jaw injury residuals is denied.


Entitlement to service connection for glaucoma is denied.




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


